Exhibit 10.5

 

Amendment No. 4
to
Subordinated Indemnity Agreement

 

This Amendment No. 4 to the Subordinated Indemnity Agreement (this “Amendment”)
is entered into as of December 8, 2006 by and among Six Flags Operations Inc.
(as successor to Six Flags Entertainment Corporation), Six Flags Theme Parks
Inc., SFOG II, Inc., SFT Holdings, Inc., Time Warner Inc., Time Warner
Entertainment Company, L.P., TW-SPV Co., Six Flags, Inc. (as successor to
Premier Parks Inc.) and GP Holdings Inc., and amends in certain respects the
Subordinated Indemnity Agreement, dated as of April 1, 1998, by and among the
parties (or their predecessors in interest), as amended by Amendment No. 1 to
Subordinated Indemnity Agreement, dated as of November 5, 1999, Amendment No. 2
to the Subordinated Indemnity Agreement, dated as of June 12, 2002 and Amendment
No. 3 to the Subordinated Indemnity Agreement, dated as of October 13, 2004 (as
so amended, the “Original Agreement”).

 

The parties agree as follows:

 


1.             CAPITALIZED TERMS USED IN THIS AMENDMENT AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE ORIGINAL
AGREEMENT.


 


2.             SECTION 6.1 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED BY ADDING
A NEW SECTION 6.1.11 AS FOLLOWS:


 

6.1.11      Annual Compliance Certificates.  On July 1 (or the first Business
Day thereafter) of each calendar year commencing on July 1, 2007, Holdco shall
deliver to the TW Parties a certificate, signed by an executive officer of
Holdco, certifying as to the following matters:  (a) each Acquisition Company’s
compliance with the terms and provisions of such Acquisition Company’s
Certificate of Incorporation or Operating Agreement, as the case may be; (b) GP
Holdings’ compliance with the terms and provisions of (i) GP Holdings’
Certificate of Incorporation and (ii) this Agreement; and (c) the Holdco
Parties’ compliance with the terms and provisions of (i) this Agreement,
(ii) the Subordinated Indemnity Escrow Agreement, (iii) the Georgia Partnership
Agreement and (iv) the Texas Partnership Agreement.

 


3.             SECTION 6.1 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED BY ADDING
A NEW SECTION 6.1.12 AS FOLLOWS:


 

6.1.12      Approval of Corporate Action.  From and after December 8, 2006, the
Holdco Parties shall cause to be adopted, and the Board of Directors of GP
Holdings shall adopt, resolutions approving each corporate action to be taken
with respect to either the Georgia Park or the Texas Park, as the case may be,
which is approved by the Board of Directors of any of the Holdco Parties
including, without limitation, the approval of the annual budget for the Georgia
Park and the Texas Park.

 


4.             SECTION 1.1.68 OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED BY
REMOVING THE WORD “OR” BEFORE CLAUSE (V) AND ADDING A NEW CLAUSE (VI) AS
FOLLOWS:

 

--------------------------------------------------------------------------------


 

or (vi) a default by any of the Holdco Parties (or their successors in interest)
in the observance or performance of any covenant, agreements or obligations on
its part to be performed or observed under that certain Acquisition Company
Liquidity Agreement, dated as of December 8, 2006, by and among the Holdco
Parties (or their successors in interest), the TW Parties and the Acquisition
Companies.

 


5.             EXCEPT AS EXPRESSLY AMENDED HEREIN, ALL PROVISIONS OF THE
ORIGINAL AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


6.             THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE ORIGINAL AGREEMENT.


 


7.             THIS AMENDMENT MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS EACH
OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND
THE SAME AGREEMENT. ANY COUNTERPART OR OTHER SIGNATURE HEREUPON DELIVERED BY
FACSIMILE SHALL BE DEEMED FOR ALL PURPOSES AS CONSTITUTING GOOD AND VALID
EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH PARTY.

 

2

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AMENDMENT AS OF THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

 

Six Flags, Inc., as successor in interest to

 

Premier Parks Inc.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

 

GP Holdings Inc.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

 

Time Warner Inc.

 

 

 

 

 

By:

/s/ Raymond G. Murphy

 

Name:

 

Title:

 

 

 

 

 

Time Warner Entertainment Company, L.P.

 

 

 

 

 

By:

/s/ Raymond G. Murphy

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

TW-SPV Co.

 

 

 

 

 

By:

/s/ Raymond G. Murphy

 

Name:

 

Title:

 

 

 

 

 

Six Flags Operations Inc., as successor in interest to Six Flags Entertainment
Corporation

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

 

Six Flags Theme Parks Inc.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

 

SFOG II, Inc.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

 

 

 

 

SFT Holdings, Inc.

 

 

 

 

 

By:

/s/ James M. Coughlin

 

Name: James M. Coughlin

 

Title: General Counsel

 

4

--------------------------------------------------------------------------------